  Case 4:20-cv-00975-SDJ Document 3 Filed 01/07/21 Page 1 of 2 PageID #: 21




                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 GULNAR THAWAR                                    §
                                                  §
                    Plaintiff,                    §
                                                  §   CIVIL ACTION NO. 4:20-CV-975
 vs.                                              §
                                                  §
 SOFTWORLD, INC,                                  §
                                                  §
                    Defendant.                    §

                   PLAINTIFFS’ CERTIFICATE OF INTERESTED PARTIES
        Plaintiff Gulnar Thawar files this, her Certificate of Interested Parties. The undersigned

counsel certifies that the following persons or entities have a financial interest in the outcome of

this litigation:

        1.         Plaintiff:                     Gulnar Thawar


        2.         Counsel for Plaintiff:         Eric N. Roberson
                                                  KILGORE & KILGORE, PLLC
                                                  3109 Carlisle Street
                                                  Dallas, Texas 75204-1194
                                                  (214) 969-9099 | Facsimile: (214) 379-0843
                                                  enr@kilgorelaw.com

        3.         Defendants:                    SoftWorld, Inc.

        4.         Counsel for Defendants:        Unknown at this time
        5.         All persons and entities listed in Defendants’ Certificate of Interested Parties.



        If any new parties are added, or if additional persons or entities that are financially

interested in the outcome of this litigation are identified at any time during the pendency of this

litigation, Plaintiff will file an amended certificate with the Clerk.




                         PLAINTIFF’S CERTIFICATE OF INTERESTED PARTIES - PAGE 1
  Case 4:20-cv-00975-SDJ Document 3 Filed 01/07/21 Page 2 of 2 PageID #: 22




                                              RESPECTFULLY SUBMITTED,

                                              /s/ Eric N. Roberson
                                              __________________________________________
                                              Eric Roberson
                                              State Bar No. 00792803
                                              Kilgore & Kilgore, PLLC
                                              3109 Carlisle Street
                                              Dallas, TX 75204
                                              214-379-0817 Direct
                                              214.969.9099
                                              214.379.0843 Fax
                                              ENR@KilgoreLaw.com
                                              Attorney for Plaintiff
                                              Gulnar Thawar


                                CERTIFICATE OF SERVICE

       The undersigned certifies that this document has been served on named Defendants,
simultaneous with the electronic filing of the same, and that the Plaintiff will serve Defendant via
formal service of process and citation under the Rules of Procedure, unless it agrees to answer
without need of formal service.


                                              /s/ Eric N. Roberson
                                              ________________________________________
                                              Eric Roberson




                     PLAINTIFF’S CERTIFICATE OF INTERESTED PARTIES - PAGE 2
